DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 4, 8, 10, 12-14, 17, 18, 50-52, 55-57, 60-63, and 66-68 are allowable. The restriction requirement withdrawing the product claims, as set forth in the Office action mailed on 2/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of withdrawing claims to a shelf-stable dough is withdrawn.  Claims 19, 23, 26, 28-33, 64, 65, directed to a shelf-stable dough are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claim 26 will be cancelled as set forth below because it does not further limit Claim 19. Claims 19, 23, 28-33, 64, 65 have been examined and are also found to be allowable as the method claims were also found to be allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1, 3, 4, 8, 10, 12-14, 17-19, 23, 28-33, 50-52, 55-57, 60-68 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nagorniy on 5/13/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Cancelled Claim 26.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The 112 rejection previously set forth has been withdrawn in light of Applicant’s amendments to the claims and further consideration by the Examiner. The prior art rejections have been withdrawn in light of amendments made to the claims and in light of further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        5/13/2021